                   Case 1:18-cv-00391-SAB Document 51 Filed 05/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                         EASTERN DISTRICT OF CALIFORNIA
 8

 9       TAYLOR GAMINO,                                                Case No. 1:18-cv-00391-SAB

10                        Plaintiff,                                   ORDER RE STIPULATION TO MODIFY
                                                                       SCHEDULING ORDER
11               v.
                                                                       (ECF No. 50)
12       YOSEMITE COMMUNITY COLLEGE
         DISTRICT, et al.,
13
                          Defendants.
14

15

16              On April 9, 2019, the Court issued the scheduling order in this matter setting the pretrial

17 deadlines and trial date in this matter. (ECF No. 26.) On May 20, 2019, pursuant to the parties’

18 consent to magistrate judge jurisdiction, the Court reset the pretrial conference to be held before

19 the undersigned on September 18, 2020, and the trial before the undersigned on October 27,
20 2020. (ECF No. 33.) On March 13, 2020, the Court modified the scheduling order pursuant to

21 the parties’ stipulation, extending the discovery deadlines. (ECF No. 49.) On May 5, 2020, the

22 parties filed a further stipulation to extend the discovery deadlines and dispositive motion filing

23 deadline by thirty days. (ECF No. 50.) The parties have not requested a change to the trial date.

24 (Id.) The parties indicate that a tentative resolution of this matter has been reached, and the

25 parties request a brief extension of the discovery deadlines to allow for further settlement
                     1
26 discussions. (Id.) The Court finds good cause to grant the stipulated modification.
27
     1
         If the parties do reach settlement, “it is the duty of counsel to immediately file a notice of settlement or
28 resolution.” L.R. 160(a).

                                                                   1
                  Case 1:18-cv-00391-SAB Document 51 Filed 05/06/20 Page 2 of 2


 1           Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the April 9, 2019

 2 scheduling order (ECF No. 26), as modified on May 20, 2019, and March 13, 2020 (ECF Nos.

 3 33, 49), is further modified as follows:

 4           1.       Non-Expert Discovery Deadline: June 15, 2020;

 5           2.       Expert Disclosure Deadline: June 22, 2020;

 6           3.       Supplemental Expert Disclosure Deadline: June 29, 2020;

 7           4.       Expert Discovery Deadline: July 10, 2020;

 8           5.       Dispositive Motion Filing Deadline: July 15, 2020;

 9 All other dates and aspects of the scheduling order, as previously modified, shall remain in

10 effect.

11
     IT IS SO ORDERED.
12

13 Dated:         May 6, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
